DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: 
p.1 line 31 (para 005): “parameters for refining diff crude oil grades” should be “parameters for refining different crude oil grades”.  .  
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190258234 A1 (Kaye). 


Regarding claim 1 Kaye teaches,  a method of determining a risk state for a complex industrial process, comprising: graphically depicting a process flow diagram on a graphical user interface with a computer system (FIGS. 2A-2D flow diagrams), the process flow diagram including one or more side streams of the complex industrial process (Fig. 2C is a flow diagram illustrating the processes the side stream involves); monitoring one or more process parameters of the one or more side streams (para 0026: system measures parameters relating to industrial processes); calculating a risk state for each side stream with the computer system based on the one or more process parameters (FIG. 1E, para 0018: “receiving and sending alerts” to send an alert it must have been calculated that a risk due to one of the measured values was greater than some warning level); and graphically depicting on the process flow diagram the risk state of each side stream by assigning a probability indicator to each side stream based on the risk state calculated by the computer system (para 0101: “performance indicators” are used to indicate performance and ultimately failure, para 0040: monitoring equipment for signs of wear and/or failure), wherein the probability indicator comprises a graphical output recognizable by a user and corresponding to a predetermined scale of failure probability (Figs. 3 & 4 (especially Fig. 3 “expected outcomes”, para 0020: “graphical interface”).  

Regarding claim 2 Kaye teaches,  the method of claim 1, wherein the complex industrial process includes an atmospheric distillation tower (para 0034: measurements include distillation measurements) and the one or more side streams include at least one feed stream and at least one product stream (para 0026: “rates and compositions of feed and product”), the method further comprising: feeding a crude oil to the atmospheric distillation tower from the at least one feed stream (para 0023: “petrochemical manufacturing or refining facilities”, a “feed stream” necessarily follows as it is any transport which receives oil and takes it to the distilling tower); fractionating the crude oil in the atmospheric distillation tower (para 0034: “distillation measurements”); and discharging a product from the atmospheric distillation tower into the at least one product stream (para 0023: “process one or more input chemicals to create one or more products”).  

Regarding claim 4 Kaye teaches,  the method of claim 1, wherein monitoring the one or more process parameters for the one or more side streams comprises monitoring the one or more side streams with a measurement system in communication with the computer system (Fig. 1A shows sensors in communication with a computer system).  

Regarding claim 11 Kaye teaches, a method of determining a predicted risk state for a complex industrial process, comprising: graphically depicting a process flow diagram of the complex industrial process on a graphical user interface with a computer system (FIGS. 2A-2D flow diagrams); monitoring one or more process parameters of the complex industrial process (para 0026: system measures parameters relating to industrial processes); calculating a current risk state for the complex industrial process with the computer system based on the one or more process parameters (FIG. 1E, para 0018: “receiving and sending alerts” to send an alert it must have been calculated that a risk due to one of the measured values was greater than some warning level); manually inputting a future date and an alteration to the one or more process parameters (para 0074: “To predict various limits of a particular process and stay within the acceptable range of limits”); calculating a predicted risk state for the complex industrial process with the computer system based on the future date and the alteration to the one or more process parameters (para 0074: “analysis unit may establish a relationship” meaning the system has predicted a risk state depending on one or more parameters); and graphically depicting on the process flow diagram the predicted risk state of the complex industrial process by assigning a probability indicator to each portion of the complex industrial process based on the risk state calculated by the computer system (para 0101: “performance indicators” are used to indicate performance and ultimately failure, para 0040: monitoring equipment for signs of wear and/or failure), wherein the probability indicator comprises a graphical output recognizable by a user and corresponding to a predetermined scale of failure probability (Figs. 3 & 4 (especially Fig. 3 “expected outcomes”, para 0020: “graphical interface”).  

Regarding claim 12 Kaye teaches, the method of claim 11, wherein the complex industrial process includes an atmospheric distillation tower (para 0034: measurements include distillation measurements) and one or more side streams including at least one feed stream and at least one product stream (para 0026: “rates and compositions of feed and product”), the method further comprising: feeding a crude oil to the atmospheric distillation tower from the at least one feed stream (para 0023: “petrochemical manufacturing or refining facilities”, a “feed stream” necessarily follows as it is any transport which receives oil and takes it to the distilling tower); fractionating the crude oil in the atmospheric distillation tower (para 0034: “distillation measurements”); and discharging a product from the atmospheric distillation tower into the at least one product stream (para 0023: “process one or more input chemicals to create one or more products”).  

Regarding claim 14 Kaye teaches, the method of claim 11, further comprising changing the one or more process parameters to permit processing a different crude oil (para 0025: system changes parameters to process different crude oils (i.e. feed properties and compositions)).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 3, & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190258234 A1 (Kaye) in view of WO 2014031264 A2 (Asati).  

Regarding claim 3 Kaye teaches,  the method of claim 1.  
Kaye does not teach wherein calculating the risk state for each side stream with the computer system comprises: querying a database in communication with the computer system for a corrosion model corresponding to each component included in each side stream; applying the corrosion model to each component in each side stream with the computer system based on the one or more process parameters; and assigning the risk state to each side stream based on an output of the corrosion model.  
Asati teaches wherein calculating the risk state for each side stream with the computer system comprises: querying a database in communication with the computer system for a corrosion model corresponding to each component included in each side stream (Abstract: there is a degradation/corrosion model which makes use of a database and in particular of a ‘component data’ set); applying the corrosion model to each component in each side stream with the computer system based on the one or more process parameters (para 0041: The degradation/corrosion model applies to component level details); and assigning the risk state to each side stream based on an output of the corrosion model (para 0044: risks are determined from all components (i.e. from each side stream) based on the corrosion/degradation model).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Asati.  One would have added to the risk assessment for a complex industrial process method of Kaye the application of a corrosion/degradation model of Asati.  The motivation would have been to determine a more accurate model of possible failure modes and to monitor specific components thus enabling the detection of more potential problems early.  

Regarding claim 13 Kaye teaches, the method of claim 12.  
Kaye does not teach wherein calculating the predicted risk state for the complex industrial process with the computer system comprises: querying a database in communication with the computer system for a corrosion model corresponding to each side stream; applying the corrosion model to each side stream with the computer system based on the one or more process parameters; and assigning the risk state to each side stream based on an output of the corrosion model.  
Asati teaches wherein calculating the predicted risk state for the complex industrial process with the computer system comprises: querying a database in communication with the computer system for a corrosion model corresponding to each side stream (Abstract: there is a degradation/corrosion model which makes use of a database and in particular of a ‘component data’ set); applying the corrosion model to each side stream with the computer system based on the one or more process parameters (para 0041: The degradation/corrosion model applies to component level details); and assigning the risk state to each side stream based on an output of the corrosion model (para 0044: risks are determined from all components (i.e. from each side stream) based on the corrosion/degradation model).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Asati.  One would have added to the risk assessment for a complex industrial process method of Kaye the application of a corrosion/degradation model of Asati.  The motivation would have been to determine a more accurate model of possible failure modes and to monitor specific components thus enabling the detection of more potential problems early.  

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190258234 A1 (Kaye) in view of WO 2014031264 A2 (Asati) in further view of US 20180040064 A1 (Grigg).  

Regarding claim 5 Kaye teaches,  the method of claim 1.  
Kaye does not teach further comprising: generating a probability legend with the computer system; and displaying the probability legend on the graphical user interface, the probability legend graphically depicting a plurality of ranges of failure probability on the scale of failure probability, wherein each range of failure probability corresponds to a unique probability indicator
Asati further teaches further comprising: generating a probability legend with the computer system(Fig. 4 “calculation windows” 130 have legends to the top and right which have probabilities); and displaying the probability legend on the graphical user interface (para 0050: “FIG. 4 illustrates an embodiment of an interface 120”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the method of Asati.  One would have added to the risk assessment for a complex industrial process method of Kaye the use of legends on the graphical user interface which display probabilities.  The motivation would have been to enable a user to quickly identify a potential problem and address it before it became a big problem.  
Grigg further teaches the probability legend graphically depicting a plurality of ranges of failure probability on the scale of failure probability, wherein each range of failure probability corresponds to a unique probability indicator (Fig 7 box titled “probability of late action”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye in view of Asati  with the further teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye in view of Asati the use of probability indicator which correspond to failure probability ranges.  The motivation would have been to quickly provide a user with information about how imminent a problem would be.  


Regarding claim 6 Kaye in view of Asati in view of Grigg teaches,  the method of claim 5.  
Neither Kaye nor Asati teach wherein each unique probability indicator comprises a color-coded line where each color represents a known range of failure probability.  
Grigg further teaches wherein each unique probability indicator comprises a color-coded line where each color represents a known range of failure probability(para 0172: different probability ranges have different color coded lines (e.g. Fig. 14 shows color coded bars which are lines)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye in view of Asati in further view of Grigg with the further teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the color coded lines of Grigg.  The motivation would have been to enable quick discrimination between risk levels and identify areas of high risk.  

Regarding claim 15 Kaye teaches, the method of claim 11.  
Kaye does not teach further comprising: generating a probability legend with the computer system; and displaying the probability legend on the graphical user interface, the probability legend graphically depicting a plurality of ranges of failure probability on the scale of failure probability, wherein each range of failure probability corresponds to a unique probability indicator
Asati further teaches further comprising: generating a probability legend with the computer system (Fig. 4 “calculation windows” 130 have legends to the top and right which have probabilities); and displaying the probability legend on the graphical user interface (para 0050: “FIG. 4 illustrates an embodiment of an interface 120”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the method of Asati.  One would have added to the risk assessment for a complex industrial process method of Kaye the use of legends on the graphical user interface which display probabilities.  The motivation would have been to enable a user to quickly identify a potential problem and address it before it became a big problem.  
Grigg further teaches the probability legend graphically depicting a plurality of ranges of failure probability on the scale of failure probability, wherein each range of failure probability corresponds to a unique probability indicator (Fig 7 box titled “probability of late action”).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye in view of Asati  with the further teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye in view of Asati the use of probability indicators which correspond to failure probability ranges.  The motivation would have been to quickly provide a user with information about how imminent a problem would be.  

Regarding claim 16 Kaye in view of Asati in further view of Grigg teaches, the method of claim 15.  
Neither Kaye nor Asati teach wherein each unique probability indicator comprises a color-coded line where each color represents a known range of failure probability.  
Grigg further teaches wherein each unique probability indicator comprises a color-coded line where each color represents a known range of failure probability (para 0172: different probability ranges have different color coded lines (e.g. Fig. 14 shows color coded bars which are lines)).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye in view of Asati in further view of Grigg with the further teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the color coded lines of Grigg.  The motivation would have been to enable quick discrimination between risk levels and identify areas of high risk.  

Claim(s) 7-8, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190258234 A1 (Kaye) in view of WO 2014031264 A2 (Asati) in further view of US 20180040064 A1 (Grigg) and in further view of WO 2018125119 A1 (Clyburn).  

Regarding claim 7 Kaye in view of Asati in view of Grigg teaches, the method of claim 5, wherein each unique probability indicator comprises a dashed line where each type of dashed line represents a known range of failure probability.  
(KSR exemplary rationale B mpep 2143 section B):
The prior art (US 20180040064 A1 (Grigg)) teaches the use of colored codes as probability/risk indicators (para 0172).  The prior art (WO 2018125119 A1 (Clyburn)) teaches that color codes, dashed lines, or animations can be used to indicate probability/risk levels (p. 5 end of first paragraph).  The prior art teaches all of the claimed elements.  
The difference between the prior art (Grigg) and the claimed invention is the use of a dashed line rather than a color code to indicate risk/probability levels.  
One of ordinary skill in the art would have recognized that dashed lines and color codes are known equivalents for indicating risk/probability levels within the art.  It would have been obvious to one of ordinary skill in the art to replace the colored lines with dashed lines, and the results would be reasonably predictable.  

Regarding claim 8 Kaye in view of Asati in view of Grigg teaches, the method of claim 5, wherein each unique probability indicator comprises an animation or flashing indicator where the intensity of the animation or flashing indicator represents a known range of failure probability.  
(KSR exemplary rationale B mpep 2143 section B):
The prior art (US 20180040064 A1 (Grigg)) teaches the use of colored codes as probability/risk indicators (para 0172).  The prior art (WO 2018125119 A1 (Clyburn)) teaches that color codes, dashed lines, or animations can be used to indicate probability/risk levels (p. 5 end of first paragraph).  The prior art teaches all of the claimed elements.  
The difference between the prior art (Grigg) and the claimed invention is the use of animations rather than a color code to indicate risk/probability levels.  
One of ordinary skill in the art would have recognized that animations and color codes are known equivalents for indicating risk/probability levels within the art.  It would have been obvious to one of ordinary skill in the art to replace the colored lines with animations, and the results would be reasonably predictable.  


Regarding claim 17 Kaye in view of Asati in further view of Grigg teaches, the method of claim 15, wherein each unique probability indicator comprises a dashed line where each type of dashed line represents a known range of failure probability.  
(KSR exemplary rationale B mpep 2143 section B):
The prior art (US 20180040064 A1 (Grigg)) teaches the use of colored codes as probability/risk indicators (para 0172).  The prior art (WO 2018125119 A1 (Clyburn)) teaches that color codes, dashed lines, or animations can be used to indicate probability/risk levels (p. 5 end of first paragraph).  The prior art teaches all of the claimed elements.  
The difference between the prior art (Grigg) and the claimed invention is the use of a dashed line rather than a color code to indicate risk/probability levels.  
One of ordinary skill in the art would have recognized that dashed lines and color codes are known equivalents for indicating risk/probability levels within the art.  It would have been obvious to one of ordinary skill in the art to replace the colored lines with dashed lines, and the results would be reasonably predictable.  

Regarding claim 18 Kaye in view of Asati in further view of Grigg teaches, the method of claim 15, wherein each unique probability indicator comprises an animation or flashing indicator where the intensity of the animation or flashing indicator represents a known range of failure probability.  
(KSR exemplary rationale B mpep 2143 section B):
The prior art (US 20180040064 A1 (Grigg)) teaches the use of colored codes as probability/risk indicators (para 0172).  The prior art (WO 2018125119 A1 (Clyburn)) teaches that color codes, dashed lines, or animations can be used to indicate probability/risk levels (p. 5 end of first paragraph).  The prior art teaches all of the claimed elements.  
The difference between the prior art (Grigg) and the claimed invention is the use of animations rather than a color code to indicate risk/probability levels.  
One of ordinary skill in the art would have recognized that animations and color codes are known equivalents for indicating risk/probability levels within the art.  It would have been obvious to one of ordinary skill in the art to replace the colored lines with animations, and the results would be reasonably predictable.  

Claim(s) 9, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190258234 A1 (Kaye) in view of US 20180040064 A1 (Grigg).  

Regarding claim 9 Kaye teaches, the method of claim 1.  
Kaye does not teach further comprising: undertaking a remedial course of action based on the risk state of at least one of the side streams.  
Grigg further teaches further comprising: undertaking a remedial course of action based on the risk state of at least one of the side streams (para 0091: The indicators allow the operators of the system to respond and fix problems quickly).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the remedial course of action of Grigg.  The motivation would have been to be able to respond to a potential problem quickly with a solution already known to be effective.  

Regarding claim 10 Kaye in view of Grigg teaches, the method of claim 9.  
Kaye does not teach wherein undertaking the remedial course of action comprises one or more of the following: changing the one or more process parameters; changing a maintenance schedule for a portion of the complex industrial process; shutting down a portion of the complex industrial process; performing maintenance on a portion or component of the complex industrial process; and shutting down the complex industrial process.  
Grigg further teaches wherein undertaking the remedial course of action comprises one or more of the following: changing the one or more process parameters; changing a maintenance schedule for a portion of the complex industrial process; shutting down a portion of the complex industrial process; performing maintenance on a portion or component of the complex industrial process (para 0154: system has a number of responses which are equivalent to performing maintenance); and shutting down the complex industrial process.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the maintenance function of Grigg.  The motivation would have been to make use of the risk assessment and fix potential problems.  


Regarding claim 19 Kaye teaches, the method of claim 11.  
Kaye does not teach further comprising undertaking a remedial course of action based on the predicted risk state of at least one of the side streams.  
Grigg further teaches further comprising undertaking a remedial course of action based on the predicted risk state of at least one of the side streams (para 0091: The indicators allow the operators of the system to respond and fix problems quickly).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the remedial course of action of Grigg.  The motivation would have been to be able to respond to a potential problem quickly with a solution already known to be effective.  

Regarding claim 20 Kaye in view of Grigg teaches, the method of claim 19.  
Kaye does not teach wherein undertaking the remedial course of action comprises one or more of the following: changing the one or more process parameters; changing a maintenance schedule for a portion of the complex industrial process; and performing maintenance on a portion or component of the complex industrial process.  
Grigg further teaches wherein undertaking the remedial course of action comprises one or more of the following: changing the one or more process parameters; changing a maintenance schedule for a portion of the complex industrial process; and performing maintenance on a portion or component of the complex industrial process (para 0154: system has a number of responses which are equivalent to performing maintenance).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Kaye with the teachings of Grigg.  One would have added to the risk assessment for a complex industrial process method of Kaye the maintenance function of Grigg.  The motivation would have been to make use of the risk assessment and fix potential problems.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9886525-B1 (Soman) teaches a probability or risk management computer system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868